Citation Nr: 0937249	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  03-31 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1977 to 
October 1980.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.


FINDING OF FACT

The evidence of record does not show a diagnosis of 
posttraumatic stress disorder (PTSD) based on an 
independently verifiable inservice stressor.


CONCLUSION OF LAW

PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the appellant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the appellant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of these appeals, the United States Court 
of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Prior to the final adjudication of the instant case, the RO's 
letters dated November 2001 and August 2006, advised the 
appellant of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by issuance of a 
fully compliant notification followed by a re-adjudication of 
the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The appellant's claim was readjudicated in the 
October 2007 and February 2009 Supplemental Statements of the 
Case.  Further, the purpose behind the notice requirement has 
been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, including the opportunity to present 
pertinent evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO obtained the appellant's 
service treatment records and his identified VA and private 
treatment records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The RO has also made all reasonable attempts to verify the 
stressors claimed by the appellant.  Specifically, the 
appellant claims the following stressors:  On April 5, 1980, 
the appellant was arrested by the Italian National Police and 
charged with possession of approximately one kilogram of 
hashish and possession of a deadly weapon.  In prison, the 
appellant asserted that he witnessed homosexual activity 
daily; was forced to eat meals out of a trash can; wore the 
same clothes for the entirety of his 105 day confinement; was 
forced to endure no running water, plumbing, or heat; was not 
able to bathe; witnessed physical assaults, stabbings, and 
murders; was unable to speak Italian and, thus, could not 
communicate; was injected with an unknown substance via a 
hypodermic needle by a prison guard, taken to "the hole," 
and woke up naked in a pitch black cell that had nothing but 
a hole in the center of the floor; was led to believe that 
his trial would take several years to accomplish; and 
experienced loss of freedom and fear for his life.  Service 
personnel records indicate that the appellant was arrested 
and confined by Italian civil authorities in connection with 
the alleged crimes, transferred to U.S. military custody 
after 105 days, and was tried for the alleged crimes in 
absentia.  No credible evidence has been submitted to support 
the appellant's subjective accounts of the events occurring 
during his confinement.  Given the nature of the appellant's 
stressors and the lack of any other supporting evidence 
provided, the Board concludes that the RO has made all 
reasonable attempts to verify the appellant's alleged 
stressors, and further efforts to verify this claim would be 
futile.  See Cohen v. Brown, 10 Vet. App. 128, 134 (1997) 
("Anecdotal incidents, although they may be true, are not 
researchable.  In order to be researched, incidents must be 
reported and documented."); see also M21- 1MR, Part 
IV.ii.1.D.15.a (attempt at corroboration not required where 
stressors are not capable of being documented), and 14.d. 
(noting that appellants must provide, at a minimum, a 
stressor that can be documented). 

Post-service VA treatment reports demonstrate a current 
diagnosis of PTSD based on stressors that were reported by 
the appellant.  These stressors are not independently 
verifiable and no credible evidence has been submitted in 
support of the asserted stressors.  As such, the appellant 
was not afforded a VA examination because the results of the 
examination would not serve to verify the appellant's alleged 
stressors.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Finally, there is no indication in the record that 
additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its 
purpose had been served.").

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of 
a mental disorder, including PTSD, must conform to the 
criteria of DSM-IV. 38 C.F.R. § 4.125.

If the appellant did not engage in combat with the enemy or 
if the claimed stressors are not related to combat, then the 
appellant's testimony alone is not sufficient to establish 
the occurrence of the claimed stressors, and his testimony 
must be corroborated by credible supporting evidence.  Cohen, 
10 Vet. App. at 134; Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Service 
department records must support, and not contradict, the 
appellant's testimony regarding noncombat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court 
specified that there are special evidentiary procedures for 
PTSD claims based on personal assault.  In personal assault 
cases, more particularized requirements are established 
regarding the development of "alternative sources" of 
information as service records "may be devoid of evidence 
because many victims of personal assault, especially sexual 
assault and domestic violence, do not file official reports 
either with military or civilian authorities." VA 
ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 
5.14c(5).

Further, with respect to a claim of entitlement to service 
connection for PTSD based on an alleged personal assault, 38 
C.F.R. § 3.304(f) was amended in March 2002, as follows:

(3) If a posttraumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other 
than the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited 
to: records from law enforcement 
authorities, rape crisis centers, mental 
health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one 
type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to: a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, 
or anxiety without an identifiable 
cause; or unexplained economic or social 
behavior changes.  VA will not deny a 
posttraumatic stress disorder claim that 
is based on in- service personal assault 
without first advising the claimant that 
evidence from sources other than the 
veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and 
allowing him or her the opportunity to 
furnish this type of evidence or advise 
VA of potential sources of such 
evidence.  VA may submit any evidence 
that it receives to an appropriate 
medical or mental health professional 
for an opinion as to whether it 
indicates that a personal assault 
occurred.

38 C.F.R. § 3.304(f). (emphasis added)

Historically, the appellant served on active duty service 
from November 1977 to October 1980.  According to his DD 214, 
the appellant was honorably discharged at the discretion of 
the Commander Naval Military Personnel Command.  His military 
specialty was Seaman and was awarded a Navy E Ribbon.  
Herein, the appellant is claiming entitlement to service 
connection for PTSD based, in part, on personal assault.  The 
appellant originally filed this claim in June 2001, which was 
denied in February 2002.   He perfected an appeal of this 
decision in September 2003.  38 C.F.R. § 20.302 (2008).  In 
November 2005, the Board remanded for further development 
with respect to the personal assault aspect of the 
appellant's claim.  See 38 C.F.R. § 3.304(f).  In August 
2006, the RO issued the appellant a personal assault 
development letter that complied with the requirements of the 
amended version of 38 C.F.R. § 3.304(f).  The appellant's 
claim was denied in both the October 2007 and February 2009 
Supplemental Statements of the Case.  The claim has been 
remitted to the Board for further appellate review.

A longitudinal review of the appellant's service treatment 
records did not reveal complaints of or treatment for PTSD or 
any symptoms relevant thereto.  Further, upon clinical 
evaluation during the October 1980 discharge examination, the 
appellant was deemed normal in terms of psychiatric 
symptomatology.

Service personnel records demonstrate that the appellant was 
arrested by the Italian National Police on April 5, 1980, and 
charged with possession of approximately one kilogram of 
hashish and possession of a deadly weapon.  The appellant was 
confined at the Poggio Reale Prison in Naples, Italy, pending 
an initial hearing.  On April 8, 1980, as a result of the 
initial hearing, an Italian magistrate deemed ongoing 
incarceration appropriate.  On July 22, 1980, the appellant 
was transferred out of Italy by United States military 
officials without objection from Italian authorities.  The 
appellant was later tried by an Italian civil court in 
absentia; the outcome of the case is not of record.  Service 
personnel records further indicate that the appellant was 
under consideration for a discharge at the convenience of the 
government based on this and other disciplinary issues during 
the appellant's active duty service.  In a memorandum time-
stamped September 1980, a synopsis of the appellant's 
disciplinary record was provided.  According to this 
memorandum, the appellant was subject to non-judicial 
punishment in January 1980 for disrespecting a superior, 
disobeying a lawful order from that superior, and breach of 
peace in the form of an assault.  In February 1980, in 
addition to a monetary fine, the appellant was placed on 
restriction and given extra duties for a period of 25 days 
based on 4 specifications of assault.   In October 1980, the 
appellant was administratively discharged from active duty 
service, honorably, at the "[d]iscreation of the Commander 
Naval Military Personnel Command" and signed an agreement 
that he acknowledged being deemed ineligible for re-
enlistment.

Beginning in November 1999, treatment reports indicate that 
the appellant's condition was diagnosed as bipolar disorder.  
In September 2000, the appellant was referred for a 
psychological consultation concerning his bipolar disorder.  
During this consultation, the appellant reported that the 
majority of his symptoms and behavior changes started 5 years 
prior to this consultation (i.e., sometime in 1995) when he 
entered a rehabilitation program.  The appellant stated that 
entering this rehabilitation program ended 20-year addictions 
with cocaine and alcohol.  With respect to his substance 
abuse history, the appellant stated that he experimented with 
tetrahydrocannabinol and hashish while on active duty service 
and that he spent 6 months in an Italian prison for 
possession of hashish.  Significantly, the appellant did not 
mention his experiences while in the Italian prison during 
this consultation.  With respect to post-service legal 
difficulties, the appellant stated that he had been arrested 
10 to 15 times for possession of cocaine.

 In March 2001, treatment reports indicate that the appellant 
began exhibiting symptoms consistent with PTSD based upon his 
reports of the trauma he experienced while in the Italian 
prison.

In June 2001, the appellant submitted the claim of 
entitlement to service connection for PTSD at issue herein.  
In September 2001, the appellant submitted his responses to a 
PTSD questionnaire.  When asked to detail his inservice 
stressors, the appellant responded that he was arrested on 
April 5, 1980 by Italian civilian police on the charge of 
possession of hashish.  While under confinement, the 
appellant asserted that he witnessed homosexual activity 
daily; was forced to eat meals out of a trash can; wore the 
same clothes for the entirety of his 105 day confinement; was 
forced to endure no running water, plumbing, or heat; was not 
able to bathe; witnessed physical assaults, stabbings, and 
murders; was unable to speak Italian and, thus, could not 
communicate; was injected with an unknown substance via a 
hypodermic needle by a prison guard, taken to "the hole," 
and woke up naked in a pitch black cell that had nothing but 
a hole in the center of the floor; was lead to believe that 
his trial would take several years to accomplish; and 
experienced loss of freedom and fear for his life.

After June 2001, ongoing VA treatment reports demonstrate 
that the appellant attended group and individual therapy 
sessions to treat bipolar disorder and "reported PTSD 
symptoms."  In April 2003, after reporting the alleged 
experiences in the Italian prison, the appellant's condition 
was diagnosed as non-combat PTSD.

During the June 2005 Board hearing, the appellant testified 
as to the circumstances leading up to and conditions of his 
105-day confinement in the Italian prison.  The appellant 
further testified that he self-medicated with alcohol and 
drugs for 15 years after his discharge from active duty 
service.  He also testified that, once he entered a 
rehabilitation program and stopped his longstanding substance 
abuse, his PTSD became manifest.  When asked if he discussed 
his experiences in prison with any fellow service members or 
if interacted with any service members both before and after 
his confinement, the appellant testified that he did not 
return to previous duty station, did not discuss his ordeal 
with anyone, and that he did not maintain contact with any 
fellow service members after his discharge.

In November 2005, the Board remanded the appellant's case for 
further development concerning the personal assault aspect of 
his PTSD claim pursuant to the then recent amendments to 
38 C.F.R. § 3.304(f).  In August 2006, the RO issued a 
personal assault development letter, notifying the appellant 
of the types of evidence that he could submit in support of 
his claim, including letters from fellow service members.  In 
response to this development letter, the appellant submitted 
2 statements purportedly from fellow service members in April 
2008.  The first statement was undated, typed, and purported 
to be from D. [redacted].  According to Mr. [redacted], he knew 
the appellant before and after his confinement in the Italian 
prison and that the circumstances of the appellant's 
confinement "totally ruined his life.  It is similar to Dr. 
Jekyll and Mr. Hyde.  If you would have met him then, you 
would not think he is the same person."  Mr. [redacted]
further stated that the appellant "does not care about 
anything.  He does not care about himself, or anybody.  He 
does not trust anybody or anything.  He basically just 
exists.  He has no real life."  Significantly, Mr. [redacted] 
did not provide any personally identifying information in his 
statement.

The other statement from a fellow service member was 
handwritten, dated April 29, 2008, and purported to be from 
someone named "[redacted]" with an illegible surname.  
Significantly, "[redacted]" also did not provide any personally 
indentifying information.  In his extraordinarily detailed 
letter, "[redacted]" noted that he and the appellant were from 
the same area of the country, met in boot camp, and were re-
united aboard the U.S.S. Albany during their active duty 
service.  According to "[redacted]," he and the appellant were 
"best friends" during active duty service.  "[redacted]" 
described the appellant before his prison term as "very 
happy, enthusiastic, and motivated," and that his 
"presence, motivating style of speech, and great smile would 
shape and form the atmosphere wherever [they] went into a 
positive and energetic experience."  "[redacted]" explained 
that the he and appellant would have long discussions about 
the appellant's family because family was extremely important 
to the appellant.  Further, according to "[redacted]," this all 
changed when the appellant went on liberty call alone in 
April 1979.  Apparently, the appellant traveled to Naples, 
Italy to shop at the Navy Exchange, but did not report back 
to the ship when his liberty call was over.  "[redacted]" 
learned from a superior that the appellant had been arrested 
and was in prison for drug smuggling.  Later, the captain of 
the ship announced that the appellant was to be made an 
example of and that he was going to remain in prison to 
demonstrate to others that what the appellant did would not 
be tolerated.  "[redacted]" did not hear from or see the 
appellant for the remainder of his active duty service.  

In 1982, "[redacted]" managed to contact the appellant via one 
of the appellant's family members.  When he first spoke with 
the appellant, "[redacted]" did not recognize who it was and 
found the appellant to be quiet, had a rude and arrogant tone 
of voice, and was very negative.  According to "[redacted]," 
over the years, the appellant slowly opened up to him, 
describing what happened to him in the Italian prison.  Over 
the course of their post-service relationship, "[redacted]" 
noted that the appellant was moody; had mood swings; had 
anger problems; was extremely irritable; had no interest in 
anything; hated crowds; had sleeping difficulties and 
nightmares; and was very pessimistic about life.  Although he 
stated that the appellant had "avoided him for a couple of 
years" on a few occasions, "[redacted]" stated that he and the 
appellant were and remained in contact to the present day.

The appellant submitted a statement in support of his claim, 
dated in June 2008.  In this statement the appellant 
described how PTSD has affected his life and what symptoms he 
has experienced.  Further, the appellant stated that, when he 
was released from the Italian prison, he was given the choice 
to be honorably discharged or continue on active duty 
service.  However, based on an examination conducted in 
Naples, Italy, and based on the observations of "others," 
the appellant asserted that he was deemed "not 
psychologically fit for duty."  The appellant also stated 
that he "did not choose this" and that he was "in the 
wrong place at the wrong time."

Preliminarily, the Board finds that the evidence of record 
does not show that the appellant participated in combat and, 
thus, his assertions of inservice stressors are not 
sufficient to establish their occurrence.  Rather, an 
inservice stressor must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen, 10 Vet. App. at 
134; Doran, 6 Vet. App. at 288-289.

The determination as to whether the requirements of service 
connection have been met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).  Competency of evidence must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Equal weight is not 
accorded to each piece of evidence contained in a record; 
every item does not have the same probative value.  The Board 
must account for the evidence which it finds to be persuasive 
or unpersuasive, analyze the credibility and probative value 
of all material evidence submitted by and on behalf of an 
appellant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 
Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164, 169 (1991).

With respect to his June 2008 statement, the appellant 
claimed that he was given the choice to be honorably 
discharged or continue on active duty service.  Nonetheless, 
he asserted that his choice was taken away from him because, 
as the result of a medical examination, he was deemed 
psychological unfit for duty and was thus discharged.  
However, the appellant's service personnel records clearly 
indicate that he was under consideration for a discharge at 
the convenience of the government based on various 
disciplinary issues, the most serious of which was the 
appellant's arrest and confinement for possession of 
approximately one kilogram of hashish and possession of a 
deadly weapon.  Ultimately, as documented by his personnel 
records, the appellant was administratively discharged at the 
discretion of the Commander Naval Military Personnel Command 
and deemed ineligible for re-enlistment.  Further, the 
appellant's October 1980 separation examination contains no 
reference to symptoms associated with psychological trauma or 
a psychiatric disorder and, in fact, he was found normal upon 
clinical evaluation.  An examination report demonstrating 
that he was deemed psychologically unfit for duty was not 
among the appellant's service treatment or personnel records, 
was not separately submitted by the appellant, nor did he 
direct the VA to obtain such evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty 
to assist is not a one-way street; if an appellant wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.).  Thus, the Board finds the 
appellant's June 2008 statement not credible and will assign 
it little or no probative value.

With respect to the June 2005 Board hearing, the appellant 
testified that he did not return to his previous duty post 
after his release from prison, did not discuss what happened 
during his confinement with anyone, and did not maintain 
contact with any fellow service members after his discharge.  
This testimony stands in stark contrast to, not only the 
appellant's ability to subsequently locate two fellow service 
members willing to submit statements on his behalf, but also 
that he was able to locate two fellow service members that 
knew him before and after his confinement, one of whom was 
his best friend during their active duty service.  Further, 
"[redacted]" stated he and the appellant did, in fact, remain in 
touch on a semi-regular basis during and after 1982.  This 
post-service communication was seemingly so extensive as to 
allow "[redacted]" to make thorough observations with respect to 
the appellant's PTSD symptomatology.  Therefore, the Board 
finds the appellant's testimony not credible and will be of 
little, if any, probative value.

Additionally, with respect to "[redacted]'s" statement, upon 
close examination, the Board finds that "[redacted]'s" 
handwriting bears an uncanny resemblance to the appellant's 
handwriting.  The Board has identified at least 4 documents 
that have been previously submitted by the appellant in his 
own handwriting for purposes of comparison:  the cover page 
for the appellant's PTSD questionnaire; the September 2003 
substantive appeal; and the December 2007 and April 2008 
statements in support of his claim.  Each of these documents 
includes the same uniquely scribed letters "d," "e," and 
"y," among others.  As such, the Board finds this statement 
not credible and will afford no probative value.

With respect to Mr. [redacted], he stated that he served with 
the appellant prior to the April 1980 arrest.  As such, he 
was able to develop an opinion as to the appellant's state of 
being prior to the appellant's confinement in prison.  
However, Mr. [redacted] did not offer any basis for his 
knowledge concerning the appellant's current condition.  
Thus, Mr. [redacted]'s statement lacks the specificity 
necessary to be probative in this matter.  Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992)(finding that evidence 
favorable to the appellant's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service is insufficient to establish service 
connection.).

To summarize, the Board finds that the vast majority of the 
non-medical evidence submitted in support of the appellant's 
claim is inconsistent, contradictory, unfounded, and possibly 
fraudulent.  As such, the Board finds that the evidence of 
record contains no credible evidence independently verifying 
the occurrence of the appellant's asserted inservice 
stressors.  Consequently, the evidence of record does not 
show a diagnosis of PTSD based on an independently verifiable 
inservice stressor.  Notwithstanding the diagnoses of PTSD, 
the evidence of record does not provide corroboration or 
verification by official service records or other credible 
supporting evidence of the occurrences of the appellant's 
claimed stressors upon which those diagnoses of PTSD are 
based.  Just because a physician or other health professional 
accepted the appellant's asserted inservice stressors as 
credible and diagnosed PTSD does not mean the Board is 
required to grant service connection for PTSD.  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).    

Despite requests from the RO, the appellant has not provided 
sufficient information from which to verify a claimed 
inservice stressor upon which a diagnosis of PTSD has been 
based.  There is no credible evidence of record that 
corroborates the appellant's alleged inservice stressors in 
this matter.  Moreover, the Board finds that the RO has made 
all reasonable attempts to verify the appellant's claimed 
stressors herein.  See Wood, 1 Vet. App. at 193.

Pursuant to VA regulation, the record must contain credible 
supporting evidence that the claimed inservice stressors 
occurred.  38 C.F.R. § 3.304(f).  In this case, there is no 
such credible supporting evidence concerning the appellant's 
alleged stressors.  Therefore, in the absence of credible 
evidence corroborating the appellant's statements regarding 
his inservice stressors, the Board cannot conclude that the 
requirements of 38 C.F.R. § 3.304(f) have been met.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for PTSD.  38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for PTSD is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


